DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Quimby on 03/23/2021.

The application has been amended as follows: 

In The Claims:
1. (Currently Amended) A rigid member configured to be cut to selected lengths to form spacers for assembly of a storage bin assembly, the rigid member comprising:
an outer wall portion substantially concentric to a central axis, the outer wall portion having a length;
a first inner wall portion offset inward from the outer wall portion, wherein the first inner wall portion is concentric to the central axis;
a plurality of interconnecting portions that couple the outer wall portion to the first inner wall portion, wherein the interconnecting portions of the plurality of interconnecting portions have the length;

second fastener-receiving portions coupled to the first inner wall portion and the first fastener-receiving portion, each second fastener-receiving portion separated from the outer wall portion by a respective interconnecting portion of the plurality of interconnecting portions, wherein each of the second fastener-receiving portions has a second bore, and wherein a second bore central axis of each second bore is located a first distance from the central axis; and
a third fastener-receiving portion coupled to the first inner wall portion and the first fastener-receiving portion, the third fastener-receiving portion separated from the outer wall portion by a respective interconnecting portion of the plurality of interconnecting portions and the third fastener-receiving portion having a third bore with a third bore central axis located a second distance from the central axis different than the first distance, wherein locations of the second bores and the third bore of the rigid member are configured to enable a second spacer cut from the rigid member to be secured between a first pivot member and a wall of a storage bin of the storage bin assembly by first fasteners in working relation with the second bores and the third bore, and wherein the locations of the second bores and the third bore of the rigid member are configured to enable a third spacer cut from the rigid member to be secured between a second pivot member and a support wall of the storage bin assembly by second fasteners in working relation with the second bores and the third bore.
…
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631